Citation Nr: 1623998	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for a thoracolumbar spine disability, claimed as a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in April 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded this case in order for the AOJ to secure a VA examination of the Veteran's right hip and back.  Following the remand, a VA examination was provided in April 2014.  Unfortunately, for the reasons discussed below, the examination is not adequate for purposes of determining service connection.  Thus, there has not been substantial compliance with the Board's remand directives, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand orders).    
The April 2014 VA examiner determined it is less likely than not any hip or back disabilities are etiologically related to service.  In explaining her rationale, the examiner indicates the first documentation of lumbar spine degenerative disc disease and right hip degenerative joint disease does not appear until 2008.  The examiner cited to the Veteran's age (64 years old in 2008) as the major contributing factor to the development of his degenerative changes.  She also cited to the Veteran's obesity, his post-service occupation, altered weight bearing due to a knee injury, and hobbies such as skiing as contributing factors. 

After the April 2014 VA examination, additional medical treatment records were obtained by VA which were not made available to the April 2014 VA examiner.  These include a January 2013 right hip MRI, private treatment records from Dr. J.S. dated April 2012 - September 2014, and a letter from the Veteran's chiropractor, Dr. C.L., dated September 2014.  

The September 2014 letter is of particular significance.  The Veteran's chiropractor indicates that, while he could not locate most of the treatment records, he nonetheless recalled the Veteran experiencing a chronic lower back condition since the early 1990's.  He also indicates the Veteran received treatment in 2002, 2003, 2005, and 2006.  This newly received evidence suggests the Veteran may have been considerably younger than 64 years old when a physician first diagnosed him with a back disability.  On remand, all additional medical records received by VA since April 2014 should be forwarded to the April 2014 VA examiner for an opinion which considers this evidence.

The Board also notes that, according to a May 2008 lumbar spine X-ray, the Veteran may have "the possibility of a slight old compression of T12 vertebral body."  The April 2014 VA examiner referenced this finding, but did not offer an opinion regarding the nature or etiology of this potential diagnosis.  This should also be addressed on remand. 

A May 2014 treatment record of J.S., M.D., indicated that the Veteran would be seen in four months.  On remand, the Veteran should be asked to submit or authorize the release of any outstanding records.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Request that the Veteran provide or identify any outstanding private medical records, including any relevant records from Dr. J.S., M.D., dated after May 2014.

3.  Provide the examiner who conducted the April 2014 VA examination (or a suitable substitute) with access to the Veteran's VBMS and Virtual VA files.  The examiner should review the records, particularly the medical records received after her April 2014 report.  

The examiner should address the May 2008 VA x-ray finding that "[t]here may be a slight old compression of T12 vertebral body," and address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has compression of the T12 vertebral body that is etiologically related to active service, to include the roll-over motor vehicle accident the Veteran experienced during service.  The examiner should also address whether any other disorder of the thoracolumbar spine, including degenerative joint disease, is at least as likely as not related to service.  In this regard, the examiner's attention is directed to the September 2004 statement of C.L., D.C. indicating that he treated the Veteran for a long standing chronic back condition starting in the early 1990s. 

If the examiner determines that a new examination or additional diagnostic testing is necessary, it should be undertaken.

A complete rationale must be provided for any opinion provided, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


